Manning J.:
There does not seem to me to be any good reason for discriminating between the extra and the. other work. If either was done on the promise of Bresler, it was not on his solé promise, but on his promise in connection with the previous promise of St. Amour, and therefore, if supported by a consideration, should have been in writing to bind Bresler. If, as some of the witnesses state, Pendell refused to go on with the work under his contract with St. Amour, because he was not paid by him, and on that account abandoned the work, and afterwards resumed it on the promise of Bresler, the evidence shows he still looked to St. Amour for his pay, and not to Bresler, except as surety or guarantor. I think the judgment should be reversed, and judgment be entered for Bresler, with costs of both courts.
The other Justices concurred.